Citation Nr: 1226876	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  10-38 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected lumbar strain with degenerative disc disease, currently evaluated as 20 percent disabling.   

2.  Entitlement to an increased rating for service-connected right knee degenerative joint disease, currently evaluated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from April 1944 to April 1946. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an August 2007 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar strain with degenerative disc disease is shown to be productive of complaints of  pain, with limitation of motion, and degenerative disc disease; but not favorable ankylosis of the entire thoracolumbar spine, or forward flexion of the thoracolumbar spine of 30 degrees or less, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks during a 12 month period.  

2.  The Veteran's service-connected degenerative joint disease, right knee, is shown to have been productive of complaints that include pain, stiffness, weakness, and swelling, but not flexion limited to 15 degrees or extension limited to 20 degrees, and no instability or ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected lumbar strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2011).  

2.  The criteria for a rating in excess of 20 percent for service-connected degenerative joint disease, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The Veteran asserts that he is entitled to increased ratings for his service-connected lubmar spine and right knee disabilities.  

Disability ratings are assigned under the criteria set forth in Diagnostic Codes (DCs) in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disabilities must be viewed historically and the disability must be described in terms of the person's function under the ordinary conditions of daily life including employment.  38 C.F.R. §§ 4.1, 4.2, 4.10.  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

In November 1946, the RO granted service connection for a right knee disability, evaluated as noncompensable (0 percent disabling).  In June 2004, the RO increased the Veteran's rating to 10 percent.  In September 2006, the RO denied a claim for an increased rating.  In August 2005, the RO granted service connection for lumbar strain with degenerative disc disease, and assigned a 10 percent rating.  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010).   

In April 2007, the Veteran filed claims for increased ratings.  In August 2007, the RO denied the claims.  The Veteran has appealed.

With regard to the history of the disabilities in issue, see 38 C.F.R. § 4.1 (2011), the Veteran's service treatment reports include a March 1946 report which notes a history of a knee injury following a fall from a scaffold, that the knee had considerable crepitus, and that an X-ray was negative.  As for the post-service evidence, the Veteran was treated for disorders that included lumbago in 2002.  Minimal degenerative changes of the right knee were shown by X-ray in December 2003.  In July 2005, a VA examiner concluded that the Veteran's back disorder was related to his service-connected right knee, and in August 2005, the RO granted service connection on a secondary basis.  See 38 C.F.R. § 3.310 (2011).  In July 2006, the Veteran was found to have degenerative disc disease upon X-ray.  

A.  Lumbar Spine

The Veteran's low back disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5237-5242.  Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), DC 5242 (degenerative arthritis of the spine) and 5243 (intervertebral disc syndrome) (see also DC 5003) are all rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that a 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   Id.

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Id.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

In addition, the regulation provides that intervertebral disc syndrome may be rated under either the General Rating Formula or the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes", whichever results in a higher rating.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes states that a 20 percent rating is warranted for IDS: With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 40 percent rating is warranted for IDS: With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.   

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  [Note 1]. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  

Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

The relevant medical evidence during the time period in issue includes a VA examination report, dated in May 2007, which shows that the Veteran's spine had flexion to 90 degrees.  

A report from M.P., D.O., dated in September 2008, notes that the Veteran's spine had flexion to 40 degrees, and 42 degrees.  

A VA examination report, dated in May 2010, shows that the Veteran's spine had flexion to 50 degrees.  

A VA examination report, dated in May 2012, shows that the Veteran's spine had flexion to 50 degrees.  The report notes that the Veteran had IVDS (intervertebral disc syndrome) but that he had not had any incapacitating episodes over the past 12 months due to IVDS.  

The Board finds that the preponderance of the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 20 percent for his low back disability.  His range of motion findings do not show forward flexion of the lumbar spine limited to 30 degrees or less.  Nor have there been any findings of ankylosis of the thoracolumbar spine.  As such, the criteria for an evaluation in excess of 20 percent have not been met. 

With regard to the Formula for Rating IDS Based on Incapacitating Episodes, the evidence is insufficient to show that the Veteran has incapacitating episodes of having a total duration of at least four weeks but less than six weeks during a 12-month period.  He is not shown to have had incapacitating episodes of having a total duration of at least four weeks during a 12-month period.  Accordingly, the criteria for an evaluation in excess of 20 percent have not been met under the Formula for Rating IDS Based on Incapacitating Episodes.  

Concerning associated neurological abnormalities, the Board notes that service connection is in effect disabilities that include radiculopathy of the left lower extremity.  There is no evidence of any other neurological abnormality associated with the Veteran's low back disability.  See e.g., May 2012 VA examination report.

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca; VAGCOPPREC 9-98.  

VA progress notes include a July 2008 electromyograph (EMG) report which notes that gait was symmetric with intact stride length and cadence.  Motor strength was 5/5 in the bilateral lower extremities, throughout.  There evidence was negative for lumbosacral radiculopathy or plexopathy.  

A report from M.D., D.O., dated in September 2008, shows that the Veteran was treated for low back symptoms with complaints of moderate weakness, severe pain and daily stiffness.  He reported that he could walk less than half a block, and that he could walk less than "15 to 30 minutes," and that he had fallen.  The report indicates that there was no history of back surgery.  On examination, there was no ankylosis of the thoracolumbar spine.  There was pain on forward flexion at 40 degrees.  There was no fatigue, weakness, lack of endurance, incoordination, spasm, instability, or guarding of movement.  Lower extremity motor function was normal.  There had been one incapacitating episode in the last 12 months, lasting two days.  The diagnoses were lumbar strain, degenerative disc disease of the lumbar spine, thoracic kyphosis, and thoracic scoliosis.  

A September 2008 report from J.D.P., D.C., notes a history of six treatments for back pain in 2007, and two treatments in 2008.  The report notes degenerative changes in all spinal levels, with the ability to walk for only a short period of time.  See also associated treatment reports.  

Reports from Orthopedic Specialty Services (OSS), S.A.C., D.O., and the Nevada Regional Medical Center (NRMC), dated in 2009, show a number of complaints of low back pain.  A September 2009 report notes a complaint of "off and on" back pain.  An associated computerized tomography (CT) report contains impressions of moderate osteopenia, moderate degenerative spondylosis with associated mild L4-5 listhesis, and no acute compression fracture or bone destruction.  The NRMC reports indicate that the Veteran was given several epidural steroid injections for low back pain.  A January 2010 report notes that the Veteran had done quite well with a previous steroid injection, and that "he was able to get back dancing."

The May 2007 VA examination report shows that the Veteran complained of low back pain aggravated by lifting, bending and prolonged riding in a car.  He denied bowel or bladder symptoms.  On examination, the pelvis was level, and there was no spasm or tenderness.  Heel and toe gait were normal.  Deep tendon reflexes were hypoactive but intact.  The relevant diagnosis was degenerative arthritis of the lumbosacral spine.  There was no additional limitation with repetitive use, and there were no sensory abnormalities.  The examiner concluded that there was no significant change from the Veteran's examination in July 2006, and that his disability has "pretty well plateaued in the last year."  

The May 2010 VA examination report shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran complained of back pain that was 5-to-6 on a scale of ten, which he characterized as moderate to severe.  He claimed to have had two to three incapacitating episodes during the past 12 months during which he had to be in bed at least three days.  He stated he used Ibuprofen, 200 milligrams, two to three times per day, and that he had flare-ups from bending, stooping, or riding in a car at length.  He reported having flare-ups at least every week, lasting two or three days.  He also reported having stiffness, spasms, fatigue, weakness, and decreased range of motion.  He denied having bowel or bladder symptoms.  He denied using a back brace.  He stated he could walk unaided, but sometime used a cane, and that he could walk less than two blocks.  He stated that he was unsteady and occasionally falls.  The report notes the following: there was no history of hospitalization or surgery.  He could walk and transfer, and perform activities of daily living.  He had not worked in the past 15 years.  He could be in a car 1 to 11/2 hours before he had to change position.  He had pain throughout the range of motion.  Strength was reduced at least 35 percent with further reduction on repetitive motion, but there was no change in the range of motion.  The diagnosis was degenerative arthritis of the lumbar spine.  The examiner stated that the Veteran's pathology had worsened since 2005.   

The May 2012 VA examination report shows that the Veteran complained of worsening back pain with injections for his spine every three months.  He reported that his symptoms were aggravated by prolonged sitting and activity.  He indicated that he had flare-ups in damp weather.  Pain began at 50 degrees of flexion.  He was able to perform repetitive-use testing with three repetitions, with pain beginning at 50 degrees of flexion.  There was no additional limitation of motion following repetitive-use testing.  The Veteran was noted to have less movement than normal in his spine, with pain and weakness.  There was no guarding, or muscle spasm.  Strength was 5/5 at the hips, knees and ankles.  There was no muscle atrophy.  Regular use of a cane was noted.  The examiner stated that the Veteran was unable to perform physically demanding work due to his symptoms.  An associated X-ray report contains an impression of degenerative disc disease at each level between L3 and S1, Grade I spondylolisthesis, and osteoarthritis.    

In summary, in May 2007, heel and toe gait were normal.  There was no additional limitation with repetitive use, and there were no sensory abnormalities.  In May 2010, strength was reduced at least 35 percent with further reduction on repetitive motion, but there was no change in the range of motion.  In May 2012, there was no additional limitation of motion following repetitive-use testing, with no guarding, muscle spasm, or muscle atrophy, and strength was 5/5.  When the ranges of motion in the back are considered together with the evidence showing functional loss, to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant an evaluation in excess of 20 percent.  Accordingly, the claim must be denied.  

B.  Right Knee

The Veteran's right knee disability has been evaluated as 20 percent disabling.  

Under 38 C.F.R. § 4.71a, DC 5260, a 30 percent evaluation is warranted where knee flexion is limited to 15 degrees. 

Under 38 C.F.R. § 4.71a , DC 5261, a 30 percent evaluation is warranted where knee extension is limited to 20 degrees. 

The relevant post-service medical evidence during the time period on appeal consists of VA and non-VA reports.  The recorded ranges of motion for the right knee during the time period in issue are as follows: extension to 0 degrees, and flexion to 120 degrees (May 2007 VA examination report), extension to "-10 to 10" degrees, and flexion to 104 degrees, and 106 degrees (September 2008 report from M.D., D.O.), extension to 0 degrees, and flexion to 125 degrees (February 2009 OSS report), extension to 0 degrees, and flexion to 125 degrees (August 2009 OSS report), extension to 0 degrees, and flexion to 130 degrees (September 2009 OSS report), extension to 0 degrees, and flexion to 135 degrees (May 2010 VA examination report), and extension to 0 degrees, and flexion to 130 degrees (May 2012 VA examination report).

The Board finds that a rating in excess of 20 percent under DCs 5260 or 5261 is not warranted.  There is no evidence to show that the Veteran's right knee has flexion limited to 15 degrees, or extension limited to 20 degrees.  In fact, notwithstanding one vague finding (of -10 to 10 degrees extension), the criteria for even a compensable rating under DCs 5260 and 5261 are not shown to have been met.  Accordingly, the Board finds that the criteria for a rating in excess of 20 percent under DCs 5260 or DC 5261 have not been met. 

With regard to DC's 5260 and 5261, a higher evaluation is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9- 98.  In this case, with the exception of one vague finding (as previously noted), the Veteran is not shown to have a limitation of motion for even a compensable rating under either DC 5260 or DC 5261, and it therefore appears that the basis for the RO's assignment of the 20 percent rating in September 2006 was functional loss.  However, the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support a higher rating on the basis of functional loss due to pain.  In this regard, VA progress notes include a July 2008 EMG report which notes motor strength of 5/5, with a symmetric gait with intact stride length and cadence.  A September 2008 report from M.P., D.O. notes complaints for the right knee that included pain, weakness, stiffness, instability, giving way, fatigability, and lack of endurance, with flare-ups caused by walking, standing, and carrying any weight.  The Veteran reported using a cane, and crutches when he had to stand early in the morning.  On examination, there was pain, painful motion at 104 degrees, and fatigue, but not weakness, lack of endurance, or incoordination.  Gait was normal.  An August 2009 private X-ray contains an impression noting probable mild changes of osteoarthritis.

The May 2007 VA examination report notes complaints of knee pain aggravated by walking on uneven or rough surfaces, and that he had to go up or down stairs one step at a time.  On examination, the examiner noted that "he moves remarkably well considering his stated age of 85," and that "he moves about the room without difficulty and climbs on and off the examining table without apparent difficulty."  The examiner stated that the Veteran's right knee condition had not significantly changed since July 2006, and that it had "pretty well plateaued in the last year."  There was no knee pain with motion, no additional limitation with repetitive use, and no sensory abnormalities.  

Private reports, dated between 2009 and 2010, show that the Veteran received steroid injections for his knee.  

The May 2010 VA examination report shows that the examiner stated that the Veteran's C-file had been reviewed.  The report notes complaints of giving way, weakness, and daily pain, with flare-ups aggravated by sitting, walking, or going over uneven ground.  There was no relevant history of hospitalization or surgery.  He stated that he was able to do very light housework, but that he could not mow the lawn or run the vacuum sweeper.  He stated that he could stand for brief periods, but walking was extremely limited and painful.  On examination, gait was antalgic.  There was slight swelling, and pain only at the end of the range of motion.  Strength of the right knee was decreased 20 percent, with a moderate decline in strength upon repetitive testing, although the range of motion was not lessened.  The diagnosis was degenerative arthritis, right knee, with apparent increased symptomatology and weakness since VA examination in 2005.  An associated X-ray report contains an impression of "mild osteoarthritis."  

The May 2012 VA examination report shows that the Veteran complained of constant aching pain with stiffness, with worsening symptoms since his last examination.  He also complained of sharp pain when on unlevel ground "secondary to instability."  He reported a history of his knee giving out.  He stated he was receiving steroid injections every three months.  On examination, there was objective pain on motion at 130 degrees of flexion.  There was no objective evidence of painful motion on extension.  There was no additional limitation of motion following repetitive-use testing.  There was functional loss in the form of less movement than normal, weakened movement, and pain on movement, as well as disturbance in locomotion.  Strength on flexion and extension was 5/5.  The report notes regular use of a cane.  The examiner stated that the Veteran was unable to perform physically demanding work due to his right knee symptoms.  

The Veteran's reports of pain and weakness have been considered.  However, complaints of pain must be supported by adequate pathology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  In this case, the X-rays state that the Veteran's arthritis is "mild."   
Therefore, even taking into account the complaints of pain and the evidence of arthritis, the medical evidence is insufficient to show that the Veteran has such symptoms as atrophy, loss of strength, neurological impairment or incoordination such that, when the ranges of motion in the right knee are considered together with the evidence of functional loss due to knee pathology, the evidence supports a conclusion that the loss of motion in the right knee more nearly approximates the criteria for a rating in excess of 20 percent under either DC 5260 or DC 5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

As for the possibility of a higher rating under another diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), a rating in excess of 20 percent is not warranted under 38 C.F.R. § 4.71a, DC 5256.  Under DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees.  However, in this case, there is no evidence of ankylosis of the right knee.  

The Board notes that separate ratings under 38 C.F.R. § 4.71a, DC 5260 and DC 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping. See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  In this case, however, as set forth above, none of the medical evidence shows that the Veteran's has flexion or extension for either knee that is limited to the extent necessary to meet the criteria for a separate compensable rating.  38 C.F.R. § 4.71a, DCs 5260, 5261.  Additionally, to assign two, separate compensable ratings solely based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.  Accordingly, the claim must be denied. 

The VA General Counsel  has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  However, the medical evidence shows that the Veteran has repeatedly been found not to have instability.  See e.g., VA examination reports, dated in May 2007, May 2010, and May 2012; September 2008 report from M.P., D.O.; OSS reports, dated in February and September 2009.  As the medical evidence shows that the Veteran does not have any right knee instability, the Board has determined that the evidence is insufficient to show that a separate rating is warranted for instability of the right knee.  Given the foregoing, the Board finds that the evidence is insufficient to show recurrent subluxation or lateral instability of the right knee under DC 5257.  In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); do not apply.  Johnson  v. Brown, 9 Vet. App. 7, 9 (1996). 

C. Conclusion

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

In the instant case, the schedular criteria and analyses applicable to the Veteran's claims encompass the full manifestations of the Veteran's low back and right knee disabilities, including pain, limitation of motion, joint pathology, and functional loss.  The Board finds that the Veteran's levels of disabilities and symptomatology, as explained above, are reasonably described by the rating criteria and that the Veteran's disability levels and symptomatology are both addressed and properly evaluated under the schedular criteria.  Hence, no further analysis is indicated. However, the Board is not constrained from noting that there is no history of relevant surgery or hospitalization, or impairment related to the disabilities on appeal that falls outside of the ratings criteria.  Referral for extraschedular consideration is therefore not warranted. 

In deciding both of the Veteran's increased rating claims, the Board has considered the determination in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities in issue, such that an increased evaluation is warranted.   


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May 2007 and August 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded examinations.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).




ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


